_____________

                               No. 95-4126EM
                               _____________

Deaconess Health Services             *
Corporation, doing business           *
as Deaconess Medical Center           *
Central Campus, *
                                    *   Appeal from the United States
                  Appellee,         *   District Court for the Eastern
                                    *   District of Missouri.
      v.                            *
                                    *   [PUBLISHED]
Donna E. Shalala, Secretary of      *
Health and Human Services,          *
                                    *
                 Appellant.         *
                              _____________

                         Submitted:   May 16, 1996

                           Filed: May 22, 1996
                               _____________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Donna E. Shalala, Secretary of Health and Human Services, appeals the
adverse grant of summary judgment by the district court in favor of
Deaconess Health Services Corporation.    Deaconess Health Servs. Corp. v.
Shalala, 912 F. Supp. 438 (E.D. Mo. 1995).     Having carefully reviewed the
record and the parties' briefs, we conclude summary judgment was properly
granted.   Our decision is guided by the Sixth Circuit's recent decision in
Jewish Hosp., Inc. v. Secretary of Health & Human Servs., 19 F.3d 270 (6th
Cir. 1994).   We thus affirm on the basis of the district court's thorough,
well-reasoned opinion.   See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-